DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-21, 23-26, 28-3, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene et al. (PGPUB 20150286068) in view of Dolph et al. (USPAT 3121979) and further in view of Reichow et al. (PGPUB 20080024716).


Regarding claim 19, Chene discloses an eyeglass lens, comprising: 
an outer surface (SF1), an inner surface (SF2), and a perimeter edge (See any Figure of Chene), 
wherein said perimeter edge comprises at least one lower portion, and/or at least one outer side portion and/or at least one inner side portion and/or at least one upper portion (Fig. 2 shows at least 2 edges at an upper and lower portions. Also note that Chene is discloses an ophthalmic lens and therefore inherently has side portions that would correspond with the corners of a user’s eye.), 
wherein the lens defines an optical axis consisting of a line that joins the centers of curvature of the outer surface and inner surface of the lens (Fig. 6 shows an optical axis that is at the center of the lens and extends from about 0mm to 4mm.).
Chene does not disclose wherein in any section plane containing said optical axis, said outer side portion and the lower portion of said perimeter edge are inclined, with respect to said optical axis, by a predetermined acute angle, 
so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field. 
However, Dolph teaches an ophthalmic lens comprising a beveled edge wherein in any section plane containing said optical axis, said outer side portion and the lower portion of said perimeter edge are inclined, with respect to said optical axis, by a predetermined acute angle (See Figs. 3A-4a where a beveled edge is cut around the perimeter of the lens.).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chene and Dolph such that the perimeter of the lens is inclined at an acute angle motivated by improving lens fit. 

However, Reichow teaches an ophthalmic device (Fig. 4) said predetermined acute angle is in the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field. (See Fig. 11 where Θ is 31.3⁰ and Figs. 4, 10 and 11 show that a line projected from the acute angle intersects with the eye).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Chene and Reichow to adjust the angle of the circumference of the lens to be within the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field ([0009]). Note that Chene discloses a lens radius of 40 mm in various figures, has a field of view of +/- 30 degrees and a distance from the eye of 25.5 mm. Given the lens arrangement taught by Chene, the circumferential cut of Dolph and the angle taught by Reichow, lines projected along the edge of the cut would intersect with the wearer’s retina.

Regarding claim 20, modified Chene discloses wherein, in any section plane containing said optical axis, said lower portion (Fig. 4). However, modified Chene does not also disclose at least one from said outer side portion and inner side portion are inclined, with respect to said optical axis, by said predetermined acute angle.
However, Reichow states that because the side edges (32a,b) are not seen by the wearer due to how the device is attached, then there is no reason to include same edge shape at these areas. However, the ophthalmic lens of Chene, and ophthalmic lenses in general, do have peripheral edges that are within the field of view of the wearer. Therefore, it would be obvious to one having ordinary skill in the art to further modify sides 32a and 32b to also have the same angle configuration as the bottom edge shown in Fig. 4 motivated by improving the wearer’s field of view.


However, Reichow states that because the side edges (32a,b) are not seen by the wearer due to how the device is attached, then there is no reason to include same edge shape at these areas. However, the ophthalmic lens of Chene, and ophthalmic lenses in general, do have peripheral edges that are within the field of view of the wearer. Therefore, it would be obvious to one having ordinary skill in the art to further modify sides 32a and 32b to also have the same angle configuration as the bottom edge shown in Fig. 4 motivated by improving the wearer’s field of view.

Regarding claim 23, Chene discloses wherein said predetermined acute angle is between 28⁰ and 76⁰ (See Fig. 11 where Θ is 31.3⁰). 

Regarding claim 24, Chene disclose wherein the distance between said inner surface of the lens and the centre of the pupil of the user is between 10 mm and 30 mm ([0114] 25.5 mm).

Regarding claim 25, Chene discloses wherein the width of the lens, measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm (See Image 1 above where the horizontal plane has an approximate length of 40mm).

Regarding claim 26, Chene discloses having a thickness, at said optical axis, between 0.5 mm and 15 mm (See Fig. 6 of Chene where it is approximately 4mm).

Regarding claim 28, Chene discloses comprising at least one lens according to claim 19 ([0003]).


Regarding claim 29, Chene discloses an eyeglass frame ([0003]), comprising: 
wherein said frame is able to be associated with at least one respective lens comprising an outer surface (SF1) and an inner surface (SF2), and defining an optical axis that joins the centres of curvature of said outer surface andj said inner surface (Fig. shows at least 2 edges at an upper and lower portions. Also note that Chene is discloses an ophthalmic lens and therefore inherently has side portions that would correspond with the corners of a user’s eye.).
Chene does not explicitly disclose a lens frame comprising at least one outer side segment and at least one lower segment, each of which, observed in section, comprises a flank, a front edge and/or a rear edge; and
 wherein in any section plane containing said optical axis, said outer side portion and the lower portion of said perimeter edge are inclined, with respect to said optical axis, by a predetermined acute angle, 
so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field. 
However, Dolph teaches an ophthalmic lens having a beveled edge comprising at least one outer side segment and at least one lower segment, each of which, observed in section, comprises a flank, a front edge and/or a rear edge (See at least Figs. 3A-4A where the lens comprises a front edge, left surface, a rear edge surface, right side, and a flank, bevel edge); and wherein in any section plane containing said optical axis, said outer side portion and the lower portion of said perimeter edge are inclined, with respect to said optical axis, by a predetermined acute angle (See Figs. 3A-4a where a beveled edge is cut around the perimeter of the lens.).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chene and Dolph such that the perimeter of the lens is inclined at an acute angle motivated by improving lens fit. 
Modified Chene does not disclose wherein said predetermined acute angle is in the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field.
However, Reichow teaches an ophthalmic device (Fig. 4) said predetermined acute angle is in the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field. (See Fig. 11 where Θ is 31.3⁰ and Figs. 4, 10 and 11 show that a line projected from the acute angle intersects with the eye).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Chene and Reichow to adjust the angle of the circumference of the lens to be within the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field ([0009]). Note that Chene discloses a lens radius of 40 mm in various figures, has a field of view of +/- 30 degrees and a distance from the eye of 25.5 mm. Given the lens arrangement taught by Chene, the circumferential cut of Dolph and the angle taught by Reichow, lines projected along the edge of the cut would intersect with the wearer’s retina.

Regarding claim 30, modified Chene discloses wherein, in any section plane containing said optical axis, said lower portion (Fig. 4). However, modified Chene does not also disclose at least one from said outer side portion and inner side portion are inclined, with respect to said optical axis, by said predetermined acute angle.

Regarding claim 31, modified Chene discloses comprising an inner side  segment comprising a respective flank, a front edge and/or a rear edge, in any section plane passing through said optical axis, said flank of said inner side segment being inclined, with respect to said optical axis, by said predetermined acute angle.
However, Reichow states that because the side edges (32a,b) are not seen by the wearer due to how the device is attached, then there is no reason to include same edge shape at these areas. However, the ophthalmic lens of Chene, and ophthalmic lenses in general, do have peripheral edges that are within the field of view of the wearer. Therefore, it would be obvious to one having ordinary skill in the art to further modify sides 32a and 32b to also have the same angle configuration as the bottom edge shown in Fig. 4 motivated by improving the wearer’s field of view.

Regarding claim 33, modified Chene discloses wherein said predetermined acute angle is between 28⁰ and 76⁰ (See Fig. 11 of Reichow). 

Regarding claim 34, modified Chene disclose wherein the distance between said inner surface of the lens and the center of the pupil of the user is between 10 mm and 30 mm ([0114] 25.5 mm).

Regarding claim 35, modified Chene discloses wherein the width of the lens, measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm (See Fig. 6 of Chene where the horizontal plane has an approximate length of 40mm).

Regarding claim 36, modified Chene discloses eyeglasses comprising at least one lens according to claim 19 ([0003]).

Regarding claim 37, Chene discloses an eyeglass lens, comprising: 
an outer surface (SF1), an inner surface (SF2), and a perimeter edge extending between the outer surface and inner surface (See any of Chene’s Figures showing a lens), 

Chene does not disclose wherein a line in a plane of the perimeter edge and extending to the optical axis intersects the optical axis by a predetermined acute angle, and wherein said predetermined acute angle is in the range of 25⁰ and 80⁰.
However, Reichow teaches an ophthalmic device (Fig. 4) wherein in any section plane containing said optical axis, at least one from said outer side portion, inner side portion, lower portion and upper portion of said perimeter edge is inclined, with respect to said optical axis, by a predetermined acute angle, and
wherein said predetermined acute angle is in the range of 25⁰ and 80⁰ (See Fig. 11 where Θ is 31.3⁰).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Chene to include a section plane such that at least one from said outer side portion, inner side portion, lower portion and upper portion of said perimeter edge is inclined, with respect to said optical axis, at an angle between 25⁰ and 80⁰ as taught by Reichow motivated by improving a wearer’s field of view ([0009]).


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Office recognizes that there are several issues with the language of the Applicant’s claims and that the resulting interpretation of the Applicant’s claims may be incorrect or unintended. The Examiner is open to an interview in order to come to a mutual understanding of the language of the claims and/or amendments. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-21, 23-26, 28-31 and 33-36 have been considered but are moot because the new ground of rejection relies on new art.

 Applicant did not provide new remarks with the RCE submission. Based on the amendment to claim 19, new art was used in this rejection.
The office would like to point out that the applicant has not amended or provided specific arguments for independent claim 37 (while claims 19 and 29 have been specifically addressed). The rejection of claim 37 has not changed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872